Citation Nr: 1604297	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disorder.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left knee disability.  

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for type II diabetes. 

5.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for nephrolithiasis.  

6.  Entitlement to an initial compensable disability rating for left ear hearing loss.

7.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  

8.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee. 


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney at Law


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2011, September 2012, November 2013 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In his substantive appeals, the Veteran requested videoconference hearings regarding the issues on appeal.  Several hearings were scheduled, to include hearings in February 2015, March 2015 and November 2015, but he failed to appear for any of the hearings.  He did not provide any good-cause explanation for his absences or requests to reschedule the hearings, so the Board deems his hearing requests withdrawn.  38 C.F.R. § 20.702(d) (2015).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that records from the Social Security Administration (SSA) were associated with the Veteran's electronic claims file in August 2014 after the issuance of earlier August 2014 statements of the case (SOC) and a supplemental SOC (SSOC).  A review of the record reflects that the RO did not review this new evidence or issue a subsequent SSOC prior to certification of the appeal to the Board in September 2014 (and prior notice of transfer of the case to the Board).

A remand is necessary to ensure that due process is followed and the RO has the opportunity to consider the evidence submitted since the August 2014 SOCs and SSOC, along with the issuance of a new SSOC if the claims are not granted in full.  See 38 C.F.R. § 19.37 (2015) (if the SOC/SSOC was prepared before the receipt of the additional evidence, a SSOC will be furnished to the Veteran and representative in accordance with 38 C.F.R. § 19.31 (2015)).  Although recent statutory provisions allow for an automatic waiver of initial RO review of post-substantive appeal evidence, that type of evidence must be submitted by the Veteran.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  Here, the SSA records were obtained and associated with the claims file by the RO; thus, the automatic waive provisions due not apply.

In addition, the Veteran was last afforded a VA examination for his service-connected left ear hearing loss in April 2011, over four years ago.  He was last afforded VA examinations for his lumbar spine disability and right knee disability in November 2013, over two years ago.  Although the last examinations are not unduly remote, but in view of the associated new evidence noted above, the Board finds that new examinations are needed to assess the severity of these service-connected disabilities.  Moreover, in light of the remand, the Veteran's right ear should be examined to determine if he now in fact meets hearing impairment for VA purposes under 38 C.F.R. § 3.385 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to ascertain the severity of his service-connected left ear hearing loss disability.  The entire claims file must be reviewed by the examiner.  The necessary tests must be accomplished and the examiner must specifically comment on the effects of the Veteran's left ear hearing loss on his daily activities.  A rationale for any opinion expressed must be provided. 

The Veteran's right ear should also be tested to determine if he meets the criteria for hearing impairment for VA purposes in that ear under 38 C.F.R. § 3.385.

2.  Schedule the Veteran for a VA lumbar spine examination by an appropriate medical professional to determine the current severity of his service-connected lumbar spine disability.  The entire claims file must be reviewed by the examiner. 

The examiner should conduct range of motion testing of the thoracolumbar spine, expressing all findings in degrees, to include the degree at which pain begins.  The examiner should also address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.

Any associated objective neurologic abnormalities of both the left and right lower extremities should also be identified.

3.  Schedule the Veteran for a VA knee examination by an appropriate medical professional to determine the current severity of his service-connected right knee disability.  The entire claims file must be reviewed by the examiner. 

The examiner should perform an appropriate range of motion examinations, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any instability, subluxation or locking. 

4.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since the claims were last adjudicated.  Specific consideration must be given to all evidence, to include SSA records, received since the SOCs and SSOC that were issued in August 2014.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

